Per Curiam.
*340[¶ 1] Richard Kaye Nelson appeals from a civil judgment finding his property constitutes a public nuisance, requiring abatement of the nuisance, and granting a permanent injunction from maintaining a nuisance on the property. Nelson argues the district court abused its discretion in granting a permanent injunction against him and his property.
[¶ 2] We conclude the district court did not abuse its discretion in granting the injunction and its findings were not clearly erroneous. We summarily affirm under N.D.R.App.P. 35.1(a)(2), (4), and (7). State v. Noack , 2007 ND 82, ¶¶ 8, 10, 732 N.W.2d 389 (stating that the Court "will not consider an argument that is not adequately articulated, supported, and briefed," because without adequate briefing and citation to authority, we are unable to meaningfully review alleged errors).
[¶ 3] Gerald W. VandeWalle, C.J.
Jerod E. Tufte
Daniel J. Crothers
Jon J. Jensen
Lisa Fair McEvers